By the Court,

Savage, Ch. J,
In Denton v. Noyes, 6 Johns. R. 296, the court refused to set aside a judgment which had been confessed without authority, but stayed proceedings on the judgment, and gave the defendant an opportunity to contest the demand of the plaintiff, by permitting him to plead, and requiring the plaintiff to go to trial. In delivering the opinion of the court, Kent, Ch. J. adverts to the rule laid down by the King’s bench, in the lime of Lord Holt, 1 Salk. 88, that if the attorney for the defendant be not responsible, or perfectly competent to answer to his assumed client, they would relieve the party against the judgment; for otherwise a defendant might be undone; and adds, that he is willing to go still further, and in every such case to let the defendant in to a defence to the suit. The rule is hard, as laid down in Denton v. Noyes, and we have frequently intimated that we would interfere for the relief of a party whose rights were concluded by the neglect of his attorney, where, without such interference, the party would be remediless in consequence of the insolvency of the attorney, although we never have decided the question. Now it is decided. The defendant in this case is entitled to have the default opened, on payment of all costs.